Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	Preliminary amendment filed 11/29/21 is acknowledged. Claims 25-44 are present and under consideration.
2.					Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), filed 03/14/2013, is acknowledged.
3.	Drawings filed 12/18/2019 are acknowledged. 
4.	IDS filed 12/18/2019 is acknowledged. A signed copy is provided with this Office Action.
5.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
6.				Written Description Rejection  
	Claims 25-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The claims 25-44 are directed to as follows.
25. (New) A method of selecting a subset of microbes for the production of a metabolite comprising placing a population of microbes in an environment of a toxin, wherein the toxin is external to the population of microbes, wherein the population of microbes produces a sensor biomolecule that regulates production of an antidote to a toxin, wherein the population of microbes produces a metabolite binding partner of the sensor biomolecule, which binds to the sensor to induce production of the antidote in a manner dependent on the concentration of the produced metabolite, and selecting a subset of microbes that produce sufficient metabolite to prevent microbe death.  
26. (New) The method of claim 25 further comprising genetically modifying the subset of microbes to alter genes that affect production of the metabolite directly or indirectly, subjecting the subset of microbes to a subsequent environment of the toxin having a concentration greater than the previous environment, and selecting a subsequent subset of microbes the produce sufficient metabolite to prevent microbe death.  
27. (New) The method of claim 26 further comprising 2repeating in sequence: (1) genetically modifying the subsequent subset of microbes by altering genes that affect the production of the metabolite, (2) subjecting the genetically altered microbes to a subsequent environment of a toxin having a concentration greater than a previous environment, and (3) selecting a further subsequent subset of microbes that produce sufficient metabolite to prevent microbe death, said repeating step resulting in optimized metabolite producing microbes.  
28. (New) The method of claim 25 wherein binding of the metabolite to the sensor regulates production of the antidote in a manner dependent on the concentration of the produced metabolite.  
29. (New) The method of claim 28 wherein a positive selection marker is used to select the subset of microbes that produce sufficient metabolite to prevent microbe death.  
30. (New) The method of claim 28 wherein the sensor regulates production of two or more antidotes independently and two or more toxins are used to select the subset of microbes that produce sufficient metabolite to prevent microbe death.  
31. (New) The method of claim 28 wherein a negative selection marker is used to eliminate false positives that detoxify the microbe despite not producing sufficient metabolite.  
32. (New) The method of claim 25 wherein the population of microbes have been genetically modified to encode two or more redundant copies of the sensor in order to reduce false positives.  
33. (New) The method of claim 25 wherein the sensor also regulates its own expression through a cognate nucleic acid sequence located 5' to the DNA sequence encoding the sensor in order to reduce false positives.  
34. (New) The method of claim 25 wherein the degradation rate of the antidote is increased by a degradation signal attached to the antidote in order to reduce false positives.  
35. (New) The method of claim 26 wherein the step of genetically modifying the subset of microbes to alter genes that produce the metabolite includes multiplexed automated genome engineering.  
36. (New) The method of claim 26 wherein the step of genetically modifying the subset of microbes includes making a plasmid library of pathway genes.  
37. (New) The method of claim 26 wherein the step of genetically modifying the subset of microbes includes making a plasmid library of genomic fragments of any organism.  
38. (New) The method of claim 26 wherein the step of genetically modifying the subset of microbes includes making a plasmid library of metagenomic sequences.  
39. (New) The method of claim 35 wherein the multiplexed automated genome engineering includes reducing spontaneous background mutants.  
40. (New) The method of claim 35 wherein the multiplexed automated genome engineering includes reducing spontaneous background mutants by pretreatment with a negative selector.  
41. (New) The method of claim 25 wherein concentration of the metabolite exposed to the sensor is attenuated.  
42. (New) The method of claim 41 wherein the concentration of the metabolite exposed to the sensor is attenuated by expressing one or more proteins to export the metabolite outside of the cell.  
43. (New) The method of claim 41 wherein the concentration of the metabolite exposed to the sensor is attenuated by expressing one or more enzymes that convert the metabolite to another metabolite having less interaction with the sensor.  
44. (New) The method of claim 41 wherein the concentration of the metabolite exposed to the sensor is attenuated by expressing a biomolecule that binds to the metabolite and reduces its interaction with the sensor.

The claims are described by functional limitations only (see example claim 25) and are devoid of the specific metabolite produced; or the population of specific microbes or the environment of a toxin, or the sensor biomolecule produced that regulates production of any antidote to any toxin, or wherein the population of microbes produces a metabolite binding partner of the sensor biomolecule with no description to nature of the binding partner or the production of the antidote in a manner dependent on the concentration of the produced metabolite, and selecting a subset of microbes that produce sufficient metabolite to prevent any microbe death. (note that claims 26-44 do not rectify this deficiency).   The claimed invention encompasses a genus of metabolites, biomolecules among others not adequately described.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated: 
"To fulfill the written description requirement, a patent specification must describe aninvention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what isclaimed."). Thus, an applicant complies with the written description requirement "bydescribing the invention, with all its claimed limitations, not that which makes it obvious,"and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966."Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated: 
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents" of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts  determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below. 
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art. 
Moreover, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116).  The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).  
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.
7.			Double Patenting Rejection  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.  US 10,550,384 B2  . Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). Given the fact pattern of the instant case as well as the patent the species claims of the patent anticipates the instant genus (or broad) claims.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
	Instant  claims are described above in paragraph 6. 
Patented claim 1 (for example) is drawn to: A method of selecting a subset of microbes for the production of a metabolite comprising placing a population of microbes in an environment of a toxin, wherein the toxin is external to the population of microbes, wherein the population of microbes has been genetically modified to include exogenous DNA encoding for an antidote gene to the toxin, wherein the population of microbes has been genetically modified to include exogenous DNA encoding a sensor biomolecule which when expressed regulates expression of the antidote gene by the microbes through a cognate nucleic acid sequence located 5' to the DNA encoding the antidote gene, wherein the sensor biomolecule is a transcription factor, riboswitch, two-component signaling protein or a nuclear hormone receptor, wherein the population of microbes has been genetically modified to include exogenous DNA encoding genes to produce a metabolite binding partner of the sensor, which when produced binds to the sensor to induce expression of the antidote gene in a manner dependent on the concentration of the produced metabolite, and selecting a subset of microbes that produce sufficient metabolite to prevent microbe death, wherein the sensor biomolecule and its corresponding metabolite binding partner is selected from the group consisting of cdaR and glucaric acid, ttgR and naringennin, btuB riboswitch and cobalamin, mphR and macrolides, benM and muconic acid, alkS and medium chain n-alkanes, xylR and xylose, araC and arabinose, gntR and Gluconate, galS and galactose, trpR and tryptophan, qacR and berberine, rmrR and Phytoalexin, cymR and cumate, melR and melibiose, rafR and raffinose, nahR and salicylate, nocR and nopaline, clcR and Chlorobenzoate, varR and virginiamycin, rhaR and rhamnose, PhoR and phosphate, MalK and malate, GlnK and glutamine, retinoic acid receptor and retinoic acid, estrogen receptor and estrogen, and ecdysone receptor and ecdysone, wherein the toxin and antidote pair is selected from the group consisting of SDS:tolC, colicin:tolC (negative selection), kanamycin:kanamycin nucleotidyltransferase, chloramphenicol:chloramphenicol acyl transferase, ampicillin:beta lactamase, tetracycline:tetracycline efflux pump tetA, nickel chloride:tetracycline efflux pump tetA (negative selection), and 5-fluoroorotic acid:URA3 (negative selection).
	Patented claims 2-21 add further limitations and are directly or indirectly depended on claim 1. Given the fact pattern of the instant case as well as the patent the species claims of the patent anticipates the instant genus (or broad) claims (as noted above). 
8.	No claim is allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940